Citation Nr: 1035024	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  04-19 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for retropatellar pain syndrome of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for retropatellar pain syndrome of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for a scar due to left posterior neck lipoma excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1994 to September 
2002.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
which granted entitlement to service connection for retropatellar 
pain syndrome of the right knee, retropatellar pain syndrome of 
the left knee, and left posterior neck lipoma excision scar, 
assigning each disability a 10 percent rating, effective 
September 7, 2002.  The Veteran perfected an appeal for 
entitlement to increased initial evaluations for the above 
disabilities.

During the course of the appeal, the Veteran relocated to 
California in 2004 and the claims file was transferred to the 
custody of the RO in San Diego, California. Thereafter, the 
Veteran relocated to New Mexico in 2006 and the claims file was 
transferred to the custody of the RO in Albuquerque, New Mexico, 
which is now the agency of original jurisdiction.

In December 2006 and January 2008, the Board remanded the matters 
on appeal for additional development.  The Veteran presented 
testimony at a Board videoconference hearing before the 
undersigned Veterans Law Judge in July 2008.  A transcript of the 
hearing is associated with the Veteran's claims folder.  
Thereafter, in October 2008, the Board again remanded the matters 
on appeal for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further AMC/RO 
action on the matters of entitlement to initial evaluations in 
excess of 10 percent for retropatellar pain syndrome of the right 
and left knees as well as for left posterior neck lipoma excision 
scar is warranted, even though such action will, regrettably, 
further delay an appellate decision in these claims.

The Board notes that the Veteran's current mailing address was 
last updated in the Veterans Appeals Control and Locator System 
(VACOLS) in June 2008.  Multiple documents, including a March 
2010 supplemental statement of the case (SSOC), an April 2010 
rating decision, and a May 2010 Board certification letter, 
mailed to the Veteran at an earlier outdated address as well as 
the last known mailing address of file during the last year have 
been returned to sender.  

However, upon review of the Veteran's claim file, it appears that 
a Compensation and Pension Examination Inquiry drafted by the 
Albuquerque VAMC in October 2009 to schedule the Veteran for VA 
examinations was sent to a new address not previously seen in the 
record.  VA examination reports dated in November 2009 were later 
associated with the file, showing that the Veteran appeared for 
his scheduled examinations after receiving the notices at this 
new address. 

The Court has held that VA may rely on the "last known address" 
shown of record.  Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  
The burden is on the appellant to keep VA apprised of his 
whereabouts; if he does not do so, there is no burden on the part 
of the VA to "turn up heaven and earth to find [him]".  Hyson 
v. Brown, 5 Vet. App. 262 (1993).  However, since the last VA 
examination notices were not returned to sender at a new address 
of record and in light of the fact that some recent 
correspondence, to include the March 2010 SSOC, in the claims 
file was sent to an outdated address, the Board will remand these 
matters again to attempt to clarify the Veteran's current mailing 
address and to resend the March 2010 SSOC to him.  To proceed 
with the adjudication of the Veteran's claims at this time could 
result in prejudice to the Veteran, as he has not received recent 
notice of the RO's reasons and bases associated with his claims, 
or been presented with an opportunity to submit additional 
argument and evidence to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Bernard v. Brown, 4 Vet. App. 384 (1993)

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should undertake appropriate 
action--to specifically include contact the 
Veteran's representative, Disabled American 
Veterans--to verify the Veteran's current 
mailing address.  The AMC/RO should document 
in the claims file all requests and responses 
in this regard.  Special care should be taken 
to ensure that all correspondence is sent to 
the Veteran's correct, current address.

2.  Thereafter, resend a copy of the most 
recent SSOC dated March 6, 2010, to the 
Veteran at his updated mailing address of 
record.  If a correct, current address has 
not been obtained from the Veteran or his 
representative, the AMC/RO should mail the 
March 2010 SSOC to the address listed in the 
October 2009 VA Compensation and Pension 
Examination Inquiry of record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


